DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to Amendment filed on 4/29/2021.
3.	Claims 1-20 are numbered accordingly are allowed herein. 
4.	This Office Action is made Notice of Allowance.
Response to Arguments
5.	Applicant’s arguments regarding the amendment filed on 4/29/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
6.	In light of amendment, the claim, drawings, and specification objections have been withdrawn herein.
7.	In light of amendment, the 35 U.S.C. 112b rejections have been withdrawn herein.
8.	In light of amendment and argument regarding the claim interpretation, it has been considered and withdrawn herein. 
Allowable Subject Matter
1.	Claims 1-20 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 10, and 11 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Tsui et al. US 20160366605 hereafter Tsui discloses in Section [0016] The prior art, Gale et al. US 20150257165 hereafter Gale discloses in Section [0035] Method of reducing (i.e. limiting) transmission of a downlink frequency; Section [0078] Detection and reduction of interference caused by non-linear products, typically passive intermodulation (PIM) products; Section [0020] Detecting at which interference is expected, detecting interference on the basis of downlink channels which are expected to cause non-linear interference that may affect the uplink channel; Section [0089] Detecting which uplink frequencies may experience interference at which it is likely to occur, using information of downlink frequencies that could potentially cause interference to active uplink channels; Section [0130] states PIM Manager provide indication relating to uplink carrier frequency (i.e. resource) experiencing interference and downlink carrier frequency (i.e. resource) causing interference; and reduce transmission power of a downlink frequency to avoid causing interference to uplink frequencies. 	
However, Tsui in view of Gale do not render obvious in combination with other limitations in the independent claims the claim elements a method of handling interference caused by inter-modulation in a network node site comprising a set of network nodes for wireless communication with a set of stations, wherein the set of stations are wireless transceiver devices and communication from a network node of the set of network nodes to any of the set of stations is considered to be downlink communication and communication from said any of the set of stations is considered to be uplink communication, the method comprising: detecting likely passive intermodulation; determining at least one station of the set of stations having an uplink resource being likely to be affected by the detected likely passive intermodulation; and limiting downlink transmission, when the determined at least one station is scheduled or expected to transmit on the uplink resource, on a downlink resource likely to be affecting the uplink resource by the detected likely passive intermodulation, wherein limiting the downlink transmission comprises adapting any one or more of: scheduled content to transmit; and resource block assignment for the downlink transmission.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-20             are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 7, 2021
/JAEL M ULYSSE/
Primary Examiner, Art Unit 2477